Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-17 in the reply filed on 7-13-2020 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Hoffman (U.S. App. 2017/0221413) discloses the known technique of power control based on scene imagery or the otherwise claimed pixels to display the image data.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12, 13, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al. (U.S. App. 2011/0242087) in view of Utsunomiya (U.S. App. 2010/0123693 hereinafter “Uts”) and Hoffman (U.S. App. 2017/0221413 hereinafter “Hoff”).
In regard to claim 1, Ebisuno teaches a display device (see Abstract) comprising: a display panel including a plurality of pixels (see Figs. 1 and 2 Item 111); 
a data driver (see Fig. 1, Item 120) configured to provide data signals to the plurality of pixels; a scan driver (see Fig. 1, Item 130) configured to provide scan signals to the plurality of pixels; a DC-DC converter (see Fig. 1, variable voltage source) configured to convert an input voltage to a power supply voltage, and to supply the power supply voltage to the display panel (see Figs. 3 and 4 Vin is supplied and variable voltage source changes DC for supply to panel pixels); a feedback circuit having a impedance (see Fig. 4, Item 185) and configured to provide a feedback path of the power supply voltage to the DC-DC converter by receiving the power supply voltage supplied from the DC-DC converter to the display panel as a feedback voltage of the DC-DC converter (controls PWM circuit and drive circuit for variable voltage source), and providing an error signal (see Fig. 4, Error amplifier) corresponding to a difference between the feedback voltage and a reference voltage (Vref1) to the DC-DC converter; 
Ebisuno is not relied upon to teach the impedance is variable impedance
and to adjust the variable impedance.
However, Uts teaches the impedance is variable impedance
and to adjust the variable impedance (see Fig. 2, variable impedance for grayscale data).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality (see Para. 4). Examiner further notes Ebisuno teaches the base product/process to have a feedback loop for supply voltages based on image data while Uts discloses the known technique to use a variable resistor ladder based on image data to yield predictable results in the device of Ebisuno.
	Ebisuno in view of Uts is not relied upon to teach wherein the calculated panel load of the display panel depends on a number of light-emitting pixels of the plurality of pixels to display the input image data.
	As discussed above, Ebisuno already discloses the concepts of calculating the panel load for light-emitting pixels. 
	However, Hoff teaches wherein the calculated panel load of the display panel depends on a number of light-emitting pixels of the plurality of pixels to display the input image data (see Para. 9 and 12 and Figs. 1A-4 detecting panel load based on pixel data for each image).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality per scene to prevent excessive heat buildup (see Para. 8). Examiner further notes Ebisuno as modified by Uts teaches the base product/process to have a feedback loop for supply voltages based on image data while Hoff discloses the known technique to use a individual pixel data per image/scene to calculate load and modify the power control to yield predictable results in the device of Ebisuno as modified by Uts.
	Regarding claim 2, Ebisuno in view of Uts and Hoff teaches all the limitations of claim 1 above. Ebisuno further teaches wherein the feedback circuit further includes: an error amplifier configured to generate the error signal based on the difference between the feedback voltage and the reference voltage (see Fig. 4, Error amplifier); and an impedance circuit (see Fig. 4 Item 185) connected to the error amplifier, and wherein the impedance circuit is configured to have based on the calculated panel load from the controller (see Fig. 5, voltage is adjusted based on image data).
	Ebisuno is not relied upon to teach the variable impedance adjusted in response to an impedance control signal generated.
	However, Uts teaches the variable impedance adjusted in response to an impedance control signal generated (see Fig. 2, variable impedance adjusted for grayscale bit data).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality (see 
Regarding claim 3, Ebisuno in view of Uts and Hoff teaches all the limitations of claim 2 above. Ebisuno further teaches wherein the error amplifier includes: an operational amplifier having a first input terminal receiving the feedback voltage, a second input terminal receiving the reference voltage, and an output terminal outputting the error signal (see Fig. 4, Op-amp 187 receives feedback from the variable voltage source and compares to Vref1).
Regarding claim 12, Ebisuno in view of Uts and Hoff teaches all the limitations of claim 1 above. Ebisuno further teaches wherein the controller includes: a load calculator configured to calculate the panel load based on the input image data (see Fig. 5); and an encoder configured to generate an control signal corresponding to the calculated panel load (see Fig. 5 S11-S14).
Ebisuno is not relied upon to teach impedance control signal.
However, Uts teaches impedance control signals (see Fig. 2, variable impedance adjusted for grayscale bit data).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality (see Para. 4). Examiner further notes Ebisuno teaches the base product/process to have a feedback loop for supply voltages based on image data while Uts discloses the known 
Regarding claim 13, Ebisuno in view of Uts and Hoff teaches all the limitations of claim 12 above. Ebisuno in combination with Uts further teaches wherein the impedance control signal has a plurality of bits (see Uts Fig. 9, selector based on grayscale bit data), and wherein the feedback circuit (see Ebisuno Fig. 4) includes a plurality of switches each of which is controlled by a corresponding one of the plurality of bits to set the variable impedance (see Uts Fig. 9, selector is based on grayscale bit data).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality (see Para. 4). Examiner further notes Ebisuno teaches the base product/process to have a feedback loop for supply voltages based on image data while Uts discloses the known technique to use a variable resistor ladder based on image data to yield predictable results in the device of Ebisuno.
	In regard to claim 15, Ebisuno teaches a display device (see Abstract) comprising: a display panel including a plurality of pixels(see Figs. 1 and 2 Item 111);  a data driver (see Fig. 1, Item 120) configured to provide data signals to the plurality of pixels; a scan driver (see Fig. 1, Item 130) configured to provide scan signals to the plurality of pixels; a DC-DC converter (see Fig. 1, variable voltage source) configured to convert an input voltage into a power supply voltage, and to supply the power supply voltage to the display panel (see Figs. 3 and 4 Vin is supplied and variable voltage source changes DC for supply to panel pixels); a controller (see Fig. 1, Item 140) 
Ebisuno is not relied upon to teach an impedance control signal; and controlled, in response to the impedance control signal, to have a variable impedance.
However, Uts teaches an impedance control signal; and controlled, in response to the impedance control signal, to have a variable impedance  (see Fig. 2, variable impedance adjusted for grayscale bit data).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality (see Para. 4). Examiner further notes Ebisuno teaches the base product/process to have a feedback loop for supply voltages based on image data while Uts discloses the known technique to use a variable resistor ladder based on image data to yield predictable results in the device of Ebisuno.
 wherein the calculated panel load of the display panel depends on a number of light-emitting pixels of the plurality of pixels to display the input image data.
As discussed above, Ebisuno already discloses the concepts of calculating the panel load for light-emitting pixels. 
	However, Hoff teaches wherein the calculated panel load of the display panel depends on a number of light-emitting pixels of the plurality of pixels to display the input image data (see Para. 9 and 12 and Figs. 1A-4 detecting panel load based on pixel data for each image).
	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality per scene to prevent excessive heat buildup (see Para. 8). Examiner further notes Ebisuno as modified by Uts teaches the base product/process to have a feedback loop for supply voltages based on image data while Hoff discloses the known technique to use a individual pixel data per image/scene to calculate load and modify the power control to yield predictable results in the device of Ebisuno as modified by Uts.
Regarding claim 16, Ebisuno in view of Uts and Hoff teaches all the limitations of claim 15 above. Ebisuno teaches and wherein the error amplifier includes an operational amplifier having the first input terminal receiving the feedback voltage (see Fig. 4, Item 187), the second input terminal receiving the reference voltage (see Fig. 4, Vref1 from Item 160), and the output terminal outputting the error signal (see Fig. 4 error amplifier).

	It would have been obvious to a person of ordinary skill in the art to modify the data voltage regulation of Ebisuno with that of Uts to compensate for image quality (see Para. 4). Examiner further notes Ebisuno teaches the base product/process to have a feedback loop for supply voltages based on image data while Uts discloses the known technique to use a variable resistor ladder based on image data to yield predictable results in the device of Ebisuno.
Allowable Subject Matter
Claim 4-6, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694